Title: From Alexander Hamilton to Richard Harison, 29 January 1791
From: Hamilton, Alexander
To: Harison, Richard



Treasury DepartmentJanuary 29. 1791.
Sir

I request your speedy opinion on the following point.
A citizen of the United States obtains under the Registring act a register for a vessel belonging to him. He afterwards goes to reside in a foreign country. Does the vessel lose the benefit of her register during such residence?
The answer to this question depends essentially on the construction of the fifth section of that act. There are however some other parts of it which may assist.
You will find the act is very unprovisional. Among other instances of this, though a bond is to be given, one of the conditions of which is that in case of a sale to a foreigner the register shall be returned to be cancelled it is no where said that the Register itself shall be vacated or shall no longer privilege the vessel.
I am, Sir, very respectfully   Your most obedt. servant

A Hamilton
Richard Harison Esq.Atty. of the United States for the District of New York.

